DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, 
Though Skinner et al., (US 2017/0132362 A1), part of the prior art of record, teaches the use of simultaneous samples in a data set and modifying a training data set to consider simultaneous samples in an imbalance class distribution data set in paragraphs [0015] and paragraph [0029] by using an imbalance class learner to correct for data set imbalances for a machine learning classifier.
And though Peng et al., (US 2016/0012352 A1), part of the prior art of record, teaches a plurality of samples in a training data set in paragraph [0021] and paragraph [0073] by using data samples for training that is also a test data sample.
And though Benitez et al., (US 2013/0041856 A1), part of the prior art of record, teaches the use of a multilayer perceptron with an input, hidden, and output layer in paragraph [0028] by using a multi-layer perceptron with an input, hidden, and output layer.
And though Georgescu et al., (US 2016/0174902 A1), part of the prior art of record, teaches the use of simultaneous samples in a training set by using an input from every pixel of an image in paragraphs [0044] and [0049].
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“modifying the considered data representation of the training dataset to consider the plurality of simultaneous samples of the training dataset by generating multiple instances of same sample by simultaneously considering more than one sample; modifying an architecture of a classifier to handle the modified data representation of the plurality of samples, wherein the modified architecture of the classifier includes a multilayer perceptron (MLP) that comprises an input layer, a hidden layer and an output layer, wherein the output layer comprising units equal to double the number of simultaneous samples;”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of simultaneous samples with the training of a machine learning classifier with samples in an imbalance class distribution data set along with the use of a multilayer perceptron, it does not teach a modification of a training data set by generating multiple instances of same sample by simultaneously considering more than one sample and also modifying an architecture of a classifier to handle the modified data representation of the plurality of samples by including a multilayer perceptron with an output layer comprising units equal to double the number of simultaneous samples.
Dependent claim(s) 2-3, 5, and 7-8 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-3, 5, and 7-8 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124